Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/17/2020.
The drawings filed on 11/17/2020 are acceptable.  
Claims 1-25 are pending and have been examined. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
In the claims:
Please amend/replace claim 8 as shown below:-
Claim 8, (Currently amended) The apparatus of claim 1,  a further comprising a light emitting diode (LED) and a resistor coupled in series with the LED adapted to indicate availability of the DC power. 
Allowable Subject Matter
Claims 1-25 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a power terminal coupled to the power input connector and a ground 
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a power terminal coupled to the power input connector and a ground terminal coupled to the ground connector, said at least one output connector supplying the DC voltage; and an enclosure comprising a plurality of openings formed on its exterior surface and adapted to receive and connect devices to the plurality of output connectors”.
In re to claim 21, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein a ground pin of the plurality of interface pins is soldered in a first one of the plurality of through-holes to couple to the second layer and to a ground interconnect in the power distribution circuit, and wherein a first power pin of the plurality of interface pins is soldered in a second one of the plurality of through-holes and adapted to couple to the one or more regions on the first layer; mounting a plurality of output connectors on the 
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.   
In re to claims 12-20, claims 12-20 depend from claim 11, thus are also allowed for the same reasons provided above.     
In re to claims 22-25, claims 22-25 depend from claim 21, thus are also allowed for the same reasons provided above.     
     	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839